DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the Pre-Brief Appeal Conference Decision dated October 27, 2020, PROSECUTION IS HEREBY REOPENED.  The previous Office Action is hereby withdrawn and replaced with the Office Action set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circuitry” (claim 7, line 4 and 6 and claim 16, lines 2 and 4), and “rollers in the buffer” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections

Claim 5 is objected to because it appears that applicant has attempted to claim two alternative structures in one claim. Different embodiments must be claimed in different claims. This objection could be overcome by limiting claim 5 to one embodiment and adding a new dependent claim which recited the second embodiment.

Claim Rejections - 35 USC § 112

  The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


The above are simply examples of the errors present. Applicant is required to carefully review the claims and eliminate all such errors.
To the extent the claims are clear and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
14 is rejected under 35 U.S.C. 102(b) as being anticipated by Ruhm et al. (US 2010/0329765 A1).
With respect to claim 14, Ruhm et al.  (Figs.1B and 6) teaches a system for printing to a substrate  having a printing device 100 having  a first print engine 103 to print a first image in a first area of a web substrate 106 and leave blank a second area of the web substrate, a second print engine  105 in series with the first print engine to print a second image on the second area of the web substrate in simplex (paragraph 0029), wherein the first print engine and the second print engine both print at least four colors to the web substrate (para [0029]), an optical sensor (Fig.6) to identify a number of alignment indicators 501 along the web substrate 301 (Fig.5 and paragraph 0050) on the web substrate and a controller 607 to engage the second print engine with the web substrate based on the alignment indicators printed by the first print engine and identified by the optical sensor so as to print the second image in the second area with the second print engine ([0051] and [0058, 0059]).
Claim 14 is rejected under 35 U.S.C. 102(b) as being anticipated by Hanazato (US 2004/0057070 A1).
With respect to claim 14, Hanazato (Figs. 1 and 3) teaches a system having  a first print engine 1 to print a first image in a first area of a web substrate 14 and leave blank a second arear i.e. a rear surface of the web substrate ([0106]) or the front surface (since the printers 1 and 2 can print onto a single surface i.e. simplex, [0123]), the first print engine further to print an alignment indicators M-1, M-2, M-3 ([0040] and [0054]) to the print substrate indicative of a location of the second blank area, a second print engine 2 in series with the first print engine to print a second image on the second area of the print substrate in simplex ([0123]),  an optical sensor 5 to identify the alignment indicator (0049]) and a controller to engage the second print engine with the substrate based on the alignment indicator printed by the first print engine and identified by the optical sensor so as to print the second image in the second area with the second print engine ([0006], [0014] and [0054-0056]).  
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1 and 5 rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hanazato (US 2004/0057070 A1) in view of Mizes et al. (US 2010/0209160 A1).
With respect to claims 1 and 5, Hanazato (Figs. 1 and 3) teaches a printing device having  a first print engine 1 to print a first image in a first area of a web substrate 14 and leave blank a second arear i.e. a rear surface of the web substrate ([0106]) or the front surface (note that the printers 1 and 2 print onto a single surface i.e. simplex, ([0006] and [0123]), the first print engine further to print an alignment indicators M-1, M-2, M-3 ([0040] and [0054]) to the print substrate indicative of a location of the second blank area, a second print engine 2 in series with the first print engine to print a second image on the second area of the print substrate in simplex ([0123]),  an optical sensor 5 to identify the alignment indicator (0049]) and a controller to engage the second print engine with the substrate based on the alignment indicator printed by the first print engine and identified by the optical sensor so as to print the second image in the second area with the second print engine ([0006], [0014] and [0054-0056]).  
Hanazato does not teach the first print engine and the second print engine both print at least four colors and white to the web substrate.
However, the use of a first print engine and a second print engine for printing at least four colors and white to the web substrate is conventional.  For example, Mizes et al. (Fig.1) teaches teach the first print engine 106 and the second print engine 108 (for example) both print full color i.e., at least four colors and white to the web substrate ([0002] and [0019]).
.  
Claims 3-8 and 18 rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hanazato in view of Mizes et al. as applied to claim 1 above, and further in view of Mo et al. (2013/0233191 A1).
With respect to claims 3 and 4, Hanazato as modified by Mizes et al. teaches the printing device having   a first print engine and a second print engine as recited.  See the explanation of Hanazato and Mizes et al. above. 	
Hanazato as modified by Mizes et al. does not teach a buffer disposed between the first and second print engines.
Mo et al. (Fig.1) teaches a printing device 100 having a conventional buffer 180 including a linear encoder which is disposed between the first and second print engines 102A and 102B for stores a variable amount of web substrate received from the first print engine and feed the web substrate to the second print engine so that each of the first and second print engines prints to the web substrate independent of a speed or print phase of the other of the first and second print engines ([0030] and [0031]).
 In view of the teaching of Mo et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the printing device of Hanazato as modified by Mizes et al. by providing a conventional buffer disposed between the first and second print engines for storing a variable amount of web substrate received from the first print engine as taught by Mo et al. to permit more precise control in the amount or tension of a printed web that is fed to the second print engine for optimizing print quality of a web.

With respect to claims 7 and 8, Hanazato as modified by Mizes et al. and Mo et al. teaches the controller to engage the second print engine with the web substrate based on the identification of the alignment indicators M-1, M-2, M-3 ([0040] and [0054]) by the optical sensor 5 which  comprises an inherent circuitry in the first print engine to receive data from a sensor 186 and synchronizing between the printers i.e., stall print operations in the first print engine if the data indicates that the buffer is full (Mo et al.[0031]); and circuitry in the second print engine to receive the data and stall print operations in the second print engine if the data indicates that the buffer comprises less substrate than an amount for continued print operations, wherein the data corresponds to an amount of web substrate stored in the buffer (Mo et al., [0034-0035]). 
With respect to claims 7 and 18, while Mo et al. does not clearly teach the sensor 186 which is a linear encoder, the use of a linear encoder is conventional.  The use of a linear encoder to determine a distance between rollers is conventional as apparent from the fact that applicant does not provide any specific structures of the linear encoder which determines a distance between rollers in the buffer for the controller.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the printing device of Hanazato as modified by Mizes et al. and Mo et al. by substituting a conventional linear encoder in the buffer 180 of Mo et al. for the advantage of providing separate sensing system giving the user a choice of system to detect the distance between the rollers in a buffer, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a linear encoder for sensing a length of a web or a distance between the rollers is known, and the results were reasonably predictable for optimum printing operation. 

Claims 9-13, 19 and 21 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hanazato (US 2004/0057070 A1) in view of Vermeulen (US 2015/0239230 A1).
With respect to claims 9, 12 and 21, Hanazato (Figs. 1 and 3) teaches a system for printing to a substrate having  a first print engine 1 to print a first image in a first area of a web substrate 14 and leave blank a second arear i.e. a rear surface of the web substrate ([0106]) or the front surface (note that the printers 1 and 2 print onto a single surface i.e. simplex, ([0006] and [0123]), the first print engine further to print an alignment indicators M-1, M-2, M-3 ([0040] and [0054]) to the print substrate indicative of a location of the second blank area, a second print engine 2 in series with the first print engine to print a second image on the second area of the print substrate in simplex ([0123]),  an optical sensor 5 to identify the alignment indicator (0049]) and a controller to engage the second print engine with the substrate based on the alignment indicator printed by the first print engine and identified by the optical sensor so as to print the second image in the second area with the second print engine ([0006], [0014] and [0054-0056]).
Hanazato does not teach an in-line priming station to alter a surface tension of the substrate prior to printing with the first print engine.
However, the use an in-line priming station to alter a surface tension of the substrate prior to printing with a print engine is conventional.  For example, Vermeulen (Figs.1 and 2) teaches a system 1 for printing having an inherent an in-line priming station 5 for the first printing step or pre-coating step with a white ink so as to alter a surface tension of the substrate 7 prior to printing with the first print engine ([0045]).
In view of the teaching of Vermeulen, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for printing of Hanazato by providing a conventional in-line priming station to alter a surface tension of the substrate prior to printing with a print engine as taught by Vermeulen for optimum print quality on the surface of a 
With respect to claims 10, 11 and 19, the selection of a desired print engine to print a selected color such as four color or white or desired distance between the first area and the second area would be obvious depending upon user’s need or design preference in order to achieve a desire printing image or image quality on the surface of a substrate.  
With respect to claim 13, Hanazato teaches each of the print engines which is selectively stopped i.e., performed a null printing cycle, a stalled printing cycle to synchronize print operations between the print engines (0040-0042] and [0061]). 
Claims 16 and 17 rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hanazato in view of Vermeulen as applied to claim 9 above, and further in view of Mo et al. (2013/0233191 A1).
With respect to claims 16 and 17, Hanazato as modified by Vermeulen teaches the printing device having   a first print engine and a second print engine as recited.  See the explanation of Hanazato and Vermeulen above. 	
Hanazato as modified by Vermeulen does not teach a buffer including a linear endcoder disposed between the first and second print engines.
Mo et al. (Fig.1) teaches a printing device 100 having a conventional buffer 180 including a linear encoder which is disposed between the first and second print engines 102A and 102B for stores a variable amount of web substrate received from the first print engine and feed the web substrate to the second print ([0030] and [0031]) and an inherent circuitry in the first print engine to receive data from a senor 186 and synchronizing between the printers i.e., stall print operations in the first print engine if the data indicates that the buffer is full (Mo et al.[0031]) and circuitry in the second print engine to receive the data and stall print operations in the second print engine if the data indicates that the buffer comprises less substrate than an amount for continued print operations, wherein the data corresponds to an amount of web substrate stored in the buffer (Mo et al., [0034-0035]). Note, also, that while Mo et al. does not 
In view of the teaching of Mo et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the printing device of Hanazato as modified by Vermeulen by providing a conventional buffer including a conventional linear encoder disposed between the first and second print engines for defining and storing a variable amount of web substrate received from the first print engine as taught by Mo et al. to permit more precise control in the amount or tension of a printed web that is fed to the second print engine for optimizing print quality of a web.
	
Response to Arguments

	Applicants' arguments filed on September 02, 2020 have been fully considered but they are not persuasive.
	Applicant argues that Ruhm et al. does not teach or suggest the limitations “the first print engine further to print an alignment indicator to the print substrate indicative of location of the second, blank are” as recited in claim 14.
However, as explained above, Ruhm et al. clearly teaches the limitation as recited in claim 14. For example, Ruhm et al. clearly teaches “the first print engine (303) may be configure to print the visual indicators to the web substrate (301)” (para [0051]).  The first print engine inherently print the visual indicators in the second, blank area so that the second print engine detects the visual indicators printed by the first engine so as to print on the second blank area ([0027], [0029] and [0051]).   Therefore, Ruhm et al. meets the structures and limitations as recited in claim 14. 
Conclusion

         	 The patents to Suzuki and Motoyanagi are cited to show other structures having obvious similarities to the claimed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853